Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 08/01/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 1, line 10 and line 23 of “such as” renders the claims indefinite. the use of the phrase “such as” in this instance makes it unclear whether the compounds are necessarily present in the raw synthesis gas. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Smit.
Smit teaches a process for producing a purified and converted syngas (abstract) comprising providing a carbon containing gasification/reforming input stream and introducing said stream into a syngas generation stage (para. 0022), reacting the gasification stream in the syngas generation step to produce syngas and carbon dioxide, inter alia (para. 0025), introducing the conversion product stream into a gas scrubbing zone according to a physical gas scrubbing process with methanol as the absorption medium in which methanol is continuously recirculated and regenerated discharging a pure syngas stream depleted of CO2 and H2S, discharging a stream enriched in acidic gas, and discharging a liquid methanol purge stream laden with trace impurities from the scrubbing zone (para. 0032-0034, 0042).
Additionally, Smit teaches that the syngas produced by the gasifier is flowed through a CO conversion shift reactor (para. 0038). As the claims allow for intermediary steps between the gasifier and the shift reactor (see claim 2), it appears that this teaching in Smit meets the limitation of introducing raw syngas product into a CO conversion zone.
Regarding claim 5, it appears that the CO conversion zone of Eguchi and Drnevich is operating according to the principle of raw gas shift as the prior art teaches reacting the syngas from the gasification step in the CO conversion zone.
Regarding claim 6, Eguchi teaches that the CO conversion zone comprises a plurality of regions filled with one or more catalysts active for the raw gas conversion (col. 4, lines 35-50).
Regarding claim 7, Smit teaches that the scrubbing zone comprises a regeneration apparatus for regenerated the methanol laden with acidic gas constituents, wherein the liquid methanol purge stream laden with trace impurities is obtained from the bottoms product from the regeneration apparatus and are discharged therefrom (para. 0033). Additionally, as “hot” which modifies the term apparatus is a relative term that has not been defined. Therefore, it appears that any temperature contemplated by Smit meets this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smit (US 2009/0183431) in view of Eguchi (US 5221524) and Drnevich (US 2009/0246118).
Smit teaches a process for producing a purified and converted syngas (abstract) comprising providing a carbon containing gasification/reforming input stream and introducing said stream into a syngas generation stage (para. 0022), reacting the gasification stream in the syngas generation step to produce syngas and carbon dioxide, inter alia (para. 0025), introducing the conversion product stream into a gas scrubbing zone according to a physical gas scrubbing process with methanol as the absorption medium in which methanol is continuously recirculated and regenerated discharging a pure syngas stream depleted of CO2 and H2S, discharging a stream enriched in acidic gas, and discharging a liquid methanol purge stream laden with trace impurities from the scrubbing zone (para. 0032-0034, 0042).
If Smit fails to teach introducing the raw syngas product into a CO conversion zone and converting the raw syngas stream in the CO conversion zone to produce an H2 enriched product stream and wherein the methanol purge stream is at least partially recycled and added to the raw syngas stream before introduction into the CO conversion zone, the following rejection is applied herein.
Drnevich, however, teaches a method of producing hydrogen (abstract)  wherein the syngas exiting the gasification step is flowed to a shift reactor for the purpose of producing a stream with increased hydrogen (para. 0009, 0010).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the syngas exiting the gasification step of Smit flowed to a shift reactor in order to produce a stream with increased hydrogen as taught by Drnevich.
Eguchi teaches a method of producing hydrogen (abstract) wherein a methanol stream is added to syngas entering a shift reactor for the purpose of decomposing methanol/producing more hydrogen (abstract, col. 3, lines 25-57).
Additionally, Smit teaches that the methanol/water stream is recycled to the raw syngas (para. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art to provide methanol/water stream of Smit added to syngas entering the shift reactor in order to decompose methanol/producing more hydrogen as taught by Eguchi and because Smit teaches that the methanol/water stream is recycled to the raw syngas.
Regarding claim 5, it appears that the CO conversion zone of Eguchi and Drnevich is operating according to the principle of raw gas shift as the prior art teaches reacting the syngas from the gasification step in the CO conversion zone.
Regarding claim 6, Eguchi teaches that the CO conversion zone comprises a plurality of regions filled with one or more catalysts active for the raw gas conversion (col. 4, lines 35-50).
Regarding claim 7, Smit teaches that the scrubbing zone comprises a regeneration apparatus for regenerated the methanol laden with acidic gas constituents, wherein the liquid methanol purge stream laden with trace impurities is obtained from the bottoms product from the regeneration apparatus and are discharged therefrom (para. 0033). Additionally, as “hot” which modifies the term apparatus is a relative term that has not been defined. Therefore, it appears that any temperature contemplated by Smit meets this limitation.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smit (US 2009/0183431) in view of Navid (US 2019/0022582) and Kodde (US 2010/0005965).
Smit teaches a process as described above in claim 1, but fails to teach that before introduction into the CO conversion zone, the syngas product stream passes through a protective bed filled with ad/absorbent selective for metal carbonyls, wherein the methanol purge stream is added to the raw syngas product stream upstream of the protective bed.
Navid, however, teaches a process of removing contaminants from a gasification stream (abstract, para. 0004) wherein metal carbonyls are removed from a gasification stream prior to a shift reaction (para. 0008-0011).
Therefore, it would have been obvious to one of ordinary skill in the art to provide metal carbonyls are removed from the gasification stream of Smit prior to a shift reaction in order to provide a process step known in the art as taught by Navid.
Additionally, Kodde teaches a method of purifying syngas streams (abstract) wherein carbonyls are removed from a gas stream by using an absorbent bed (para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the carbonyls of Smit are removed from a gas stream by using an absorbent bed in order to provide a method parameter known in the art as taught by Kodde.
Additionally, it would have been obvious to one ordinary skill in the art to add the methanol purge stream added to the syngas upstream of the bed in order to effect removal of carbonyls from the combined stream entering the shift reaction absent a showing of unexpected results and because selection of any order of performing process steps is prima facie obvious. MPEP 2144.04 (IV) (C).
Regarding claims 2-3, Smit teaches that line 17 (including water/methanol) is injected into syngas stream as a liquid (para. 0038). Regarding claim 4, it appears that the heat of the syngas stream would necessarily evaporate the methanol purge stream as the syngas stream is at 400 C at the location at which the methanol purge stream is added (para. 0038).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smit (US 2009/0183431) in view of Eguchi (US 5221524) and Drnevich (US 2009/0246118) and Navid (US 2019/0022582) and Kodde (US 2010/0005965).
Smit teaches a process as described above in claim 1, but fails to teach that before introduction into the CO conversion zone, the syngas product stream passes through a protective bed filled with ad/absorbent selective for metal carbonyls, wherein the methanol purge stream is added to the raw syngas product stream upstream of the protective bed.
Navid, however, teaches a process of removing contaminants from a gasification stream (abstract, para. 0004) wherein metal carbonyls are removed from a gasification stream prior to a shift reaction (para. 0008-0011).
Therefore, it would have been obvious to one of ordinary skill in the art to provide metal carbonyls are removed from the gasification stream of Smit prior to a shift reaction in order to provide a process step known in the art as taught by Navid.
Additionally, Kodde teaches a method of purifying syngas streams (abstract) wherein carbonyls are removed from a gas stream by using an absorbent bed (para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the carbonyls of Smit are removed from a gas stream by using an absorbent bed in order to provide a method parameter known in the art as taught by Kodde.
Additionally, it would have been obvious to one ordinary skill in the art to add the methanol purge stream added to the syngas upstream of the bed in order to effect removal of carbonyls from the combined stream entering the shift reaction absent a showing of unexpected results and because selection of any order of performing process steps is prima facie obvious. MPEP 2144.04 (IV) (C).
Regarding claims 2-3, Smit teaches that line 17 (including water/methanol) is injected into syngas stream as a liquid (para. 0038). Regarding claim 4, it appears that the heat of the syngas stream would necessarily evaporate the methanol purge stream as the syngas stream is at 400 C at the location at which the methanol purge stream is added (para. 0038).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735